Title: To James Madison from Tench Coxe, 24 April 1812
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia April 24th. 1812
I have the honor to inclose to you a copy of a paper, which is written, in part, with a view to exemplify the mode in which it is considered, that the press and the operations of the offices or of some proper agents ought steadily to develope the cardinal truths and the practical details, on which are to be founded those vast and important aids, which internal trade can afford to Agriculture. But a principal view of the paper is to render the business of military & naval supply more an object of consideration, than it has heretofore been. If we should have a war with Britain, it would not be surprizing, if she applied the discipline of paper blockades and orders in council to our commerce, as she has done to that of other Countries. On accot. of the war which Spain in 1798 made on England, Sir Horatio Nelson published his proclamation, that it was found right that Spain should no longer have any trade. If such a course shall be taken towards us, manufactures must support our Agriculture, and the woolen manufacture, with some aid from the cotton, must become necessary to effective war.
The manufactory of military goods, such as arms, powder, salt petre & especially the attainment of Sulphur would be an object of the utmost importance.

I beg you to excuse this intrusion, of a subject which the times press upon every faithful Mind. I have the honor to be, Sir Yr. respectful & most obedt. Servt.
Tench Coxe
